  Case 3:21-cv-00421-JPG Document 5 Filed 05/28/21 Page 1 of 1 Page ID #60




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


MICHAEL CURTIS REYNOLDS,
Petitioner,

v.                                                              Case No. 21–CV–00421–JPG

ERIC WILLIAMS,
Respondent.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Michael Curtis

Reynolds’ Motion Under 28 U.S.C. § 2241 is DISMISSED WITH PREJUDICE.



Dated: Friday, May 28, 2021                       MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
